DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application discloses and claims subject matter only disclosed in prior application no 16/989,408 (‘488), filed 23 December 2020, now patent no. 11,083,944 (‘944). Accordingly, since there is no support in 13/529,917 (‘917) for the presently claimed subject matter, then it would appear that this application may claim priority back to ‘488 and not (‘917). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-9, 13, 15-17, 21, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al (7,927,237) (hereinafter Jenkins) in view of Duke (US 2012/0322587 A1) and Marty et al (US2003/0073518 A1) hereinafter (Marty).
Claim 1, Jenkins discloses a system for facilitating access to shooting statistics data for a basketball player, said system comprising:
a ball ejector (300) configured to launch basketballs (99) toward each of a plurality of pass receipt locations (1000A-1000G) located at a basketball playing surface (500);
a user interface 
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

configured to receive a user selection of a subset of said plurality of pass receipt locations for said ball ejector (10) to pass said basketballs to as part of a basketball practice drill for said basketball player and identifying information for said basketball player;
a detector (goal score sensor 872; figure 28; column 20, lines 11-16) configured to detect made basketball goals;
a control system (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) configured to receive data from said user interface indicating said user selection and command said ball ejector to launch at least one basketball (99) towards each of said plurality of pass receipt locations in said subset for said basketball player to catch and shoot towards a basketball goal.
Jenkins discloses the claimed device with the exception of a remote server configured to, for said basketball practice drill and based on data from said detector, electronically store data indicating said basketball player's success in making basketball goals in association with data indicating said plurality of pass receipt locations in said subset, wherein said data is electronically stored in association with data indicating said identifying information for said basketball player.  However, as disclosed by Duke (paragraphs 0011, 0040, 0053, 0055, 0060, 0062-0065) it is known in the art to include a remote server in communication with a control system.  It would have been obvious to one of ordinary skill in the art to have used such a remote server for Jenkins system given that Duke teaches such is an appropriate manner to communicate with users the gathered data.  It is the examiner’s position that the device disclosed by Duke can be in communication with a remote server.  Nevertheless for the sake of argument, Jenkin’s as modified in view of Duke do not expressly disclose communication with a remote server. However, Marty (paragraphs 0108-0111) discloses the system capable of communication with remote servers.  It would have been obvious to one of ordinary skill in the art to have used such a remote server for Jenkins device given that Marty teaches that remote server’s may aid in storing gathered data for future review and analysis.
Claim 2,  Jenkins alone as modified above further shows said identifying information for said basketball player comprises name and team information (this is common information that a user must enter in order to use the device; paragraphs 0003-0005 of Duke). 
Claim 3, Jenkins as modified above shows said data stored at said remote server (paragraphs 0010, 0033, 0034, 0065-0067 of Duke) comprises names, team information, and data indicating success in making basketball goals in association with various ones of said plurality of pass receipt locations for a number of additional basketball players of a number of teams. 
Claim 4, Jenkins as modified above shows said remote server is configured is configured to host a website (paragraphs 0011, 0040, 0053, 0055, 0060, 0062-0065 of Duke), for displaying said electronically stored data. 
Claim 5, Jenkins alone as modified above shows said remote server is configured to make said electronically stored data available on an application installed on a smartphone (paragraphs 0010, 0033, 0034, 0036, 0041, 0065-0067, 0145 of Duke).
Claim 7, Jenkins as modified above shows a communication device configured to facilitate electronic communication between at least said control system and said remote server (paragraphs 0010, 0033, 0034, 0065-0067 of Duke).
Claim 8, Jenkins shows a structural assembly (base platform 400; column 4, lines 36-47; figures 1 and 2) connecting said ball ejector (10), said user interface, said control system, and said wireless communication device; and
wheels (410) attached to said structural assembly for moving said structural assembly about the basketball playing surface.
Claim 9, Jenkins shows a collection net assembly (100) connected to said structural assembly(400) and configured for catching at least some of said basketballs shot towards said basketball goal and return of captured ones of said basketballs to said ball ejector (10). 
Claim 13, Jenkins as modified above shows said remote server is configured to generate, at said website, summary information regarding said made goals (paragraphs 0010, 0033, 0034, 0065-0067 of Duke).
Claim 15 Jenkins alone and as modified above shows said user interface comprises an input area for selecting pre-programmed drills; and said control system is configured to command said ball ejector to pass said basketballs in accordance with one of said pre-programmed drills upon selection of input area (column 9, lines 24-42).
Claim 16, Jenkins as modified above shows said data stored at said remote server comprises historical data regarding said basketball player’s success in making basketball goals from various ones of said plurality of pass receipt locations stored in association with said identifying information for said basketball player (paragraphs 0008, 0009, 0011, 0040, 0058 of Duke).  Additionally, Jenkins as modified in view of Duke further show the server being configured to make said historical data available for display to a remote user.
Claim 17, Jenkins as modified above shows said server is configured to make said historical data available for display to a remote user (paragraphs 0008, 0009, 0011, 0040, 0058 of  Duke). 
Claim 21, Jenkins as modified above shows said remote server is in electronic communication with said control system; and
said control system is configured to process said data from said detector prior to transmission to said remote server (paragraphs Abstract of the Disclosure; 0002, 0032, 0037, 0055 of Duke). 
Claim 23, Jenkins shows said detector comprises a photo sensor (sensor 872). 

Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 3 above, and further in view of NPL Sniper Ultimate Basketball Trainer (hereinafter Sniper).
Claim 6, Jenkins discloses that multiple balls can be delivered at the same time and to different persons on the court.  Jenkins discloses the claimed device with the exception of expressly disclosing that there is a second portable basketball machine.  However, as disclosed by Sniper  (see below figure) it is known in the art to include two portable basketball machines on a court.  It would have been obvious to one of ordinary skill in the art to have employed a second portable basketball machine for Jenkins training system given that Sniper teaches such is an ideal manner for training multiple players at the same time with different skill levels.

    PNG
    media_image1.png
    301
    744
    media_image1.png
    Greyscale


Jenkins as modified in view of Duke further shows wherein said second portable basketball launching machine is in electronic wireless communication with said remote server and is configured to electronically store data indicating a second basketball player’s success in making basketball goals at said second portable basketball launching machine (paragraphs 0010, 0032-0034, 0043, 0055, 0065-0066 of Duke).

Claims 18, 22, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al (7,927,237) (hereinafter Jenkins) in view of NPL Sniper Ultimate Basketball Trainer (hereinafter Sniper) and Duke (US 2012/0322587 A1).
Claim 18, Jenkins discloses a system for facilitating access to shooting statistics data for a number of basketball players, said system comprising: 
a ball ejector (300) configured to launch basketballs (99) toward each of a plurality of
pass receipt locations (1000A-1000G) located at a basketball playing surface (500);
a user interface
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.]

 configured to receive a user selection of a subset of said plurality of pass receipt locations for said ball ejector (100) to pass said basketballs (99) to [[for]] a respective one of said basketball players, name information for said respective one of said basketball players, and team information for said respective one of said basketball players;
a detector (goal score sensor 872; figure 28; column 20, lines 11-16) configured to detect made basketball goals;
a control system (control system uses a microcontroller to control the delivery machine) configured to receive data from said user interface indicating said user selection and command said ball ejector to launch at least one basketball towards each of said plurality of pass receipt locations (1000A-1000G) in said subset for said respective one of said basketball players to catch and shoot towards a basketball goal (800).
Jenkins discloses that multiple balls can be delivered at the same time and to different persons on the court.  Jenkins discloses the claimed device with the exception of expressly disclosing multiple portable basketball machine.  However, as disclosed by Sniper  (see below figure) it is known in the art to include multiple portable basketball machines on a court.  It would have been obvious to one of ordinary skill in the art to have employed multiple portable basketball machine for Jenkins training system given that Sniper teaches such is an ideal manner for training multiple players at the same time with different skill levels.

    PNG
    media_image1.png
    301
    744
    media_image1.png
    Greyscale



  Jenkins discloses the claimed device with the exception of having a wireless communication device and a remote server configured to, for said basketball practice drill and based on data from said detector, electronically store data indicating said basketball player's success in making basketball goals in association with data indicating said plurality of pass receipt locations in said subset, wherein said data is electronically stored in association with data indicating said identifying information for said basketball player.  However, as disclosed by Duke (paragraphs 0010, 0032-0034, 0043, 0055, 0065-0066) it is known in the art to include a remote server in wireless communication with a control system.  It would have been obvious to one of ordinary skill in the art to have used such a remote server for Jenkins system given that Duke teaches such is an appropriate manner to communicate with users the gathered data.
It is the examiner’s position that the device disclosed by Duke can be in communication with a remote server.  Nevertheless for the sake of argument, Jenkin’s as modified in view of Duke do not expressly disclose communication with a remote server. However, Marty (paragraphs 0108-0111) discloses the system capable of communication with remote servers.  It would have been obvious to one of ordinary skill in the art to have used such a remote server for Jenkins device given that Marty teaches that remote server’s may aid in storing gathered data for future review and analysis.
Claim 22, Jenkins as modified above shows said remote server is in electronic communication with said control system (paragraphs  Abstract of the Disclosure, 0040, 0041, 0053 of Duke and paragraphs 0108-0111 of Marty); and 
said control system is configured to process said data from said detector prior to transmission to said remote server (paragraphs 0034, 0040, 0065 of Duke). 
Claim 24, Jenkins shows said detector comprises a photo sensor (sensor 872). 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Double Patenting
The Terminal Disclaimer received on 12 September 2022 has been accepted. 
Allowable Subject Matter
Claim 26 is allowed.
Claims 10, 12, 26, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
10 November 2022